        Case 1:17-cv-02136-RJL Document 134 Filed 02/12/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOSHUA ATCHLEY, et al.,                    )
                                           )
              Plaintiffs,                  )
                                           )      Case No. 1:17-CV-02136 (RJL)
       v.                                  )
                                           )
ASTRAZENECA UK LTD., et al.,               )
                                           )
              Defendants.                  )


                               NOTICE OF APPEARANCE

       I, Melissa B. Collins, hereby enter my appearance in this matter on behalf of Defendants

Pfizer Inc.; Pfizer Enterprises SARL; Pfizer Pharmaceuticals LLC; Pharmacia & Upjohn Company

LLC; and Wyeth Pharmaceuticals Inc.



Dated: February 12, 2020                           Respectfully submitted,

                                                  /s/ Melissa B. Collins
                                                  Melissa B. Collins (D.C. Bar # 1012979)
                                                  WILLIAMS & CONNOLLY LLP
                                                  725 Twelfth Street, N.W.
                                                  Washington, DC 20005
                                                  (202) 434-5000
                                                  mcollins@wc.com

                                                  Counsel for Defendants Pfizer Inc., Pfizer
                                                  Enterprises SARL, Pfizer Pharmaceuticals
                                                  LLC, Pharmacia & Upjohn Company LLC,
                                                  and Wyeth Pharmaceuticals Inc.
         Case 1:17-cv-02136-RJL Document 134 Filed 02/12/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2020, I caused to be filed a copy of the foregoing

Notice of Appearance to the Court’s CM/ECF system, and service was effected electronically to

all counsel of record.


                                                    /s/ Melissa B. Collins
                                                    Melissa B. Collins (D.C. Bar # 1012979)
